Order filed, November 06, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00604-CV
                                 ____________

BRIDGESTONE LAKES COMMUNITY IMPROVEMENT ASSOCIATION,
                     INC., Appellant

                                         V.

  BRIDGESTONE LAKES DEVELOPMENT COMPANY, INC. AND
ROBERT A. HUDSON, CLAUDIA J. HUDSON AND TIFFANY A. ROATH,
                  INDIVIDUALLY, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-53723


                                      ORDER

      The reporter’s record in this case was due October 27, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Montalvo Martinez, the official court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM